DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted September 10, 2021, has been received.  The amendment of claim 1; and cancellation of claim 3, 9, 16, is acknowledged.  Regarding Applicant’s arguments beginning on page 6 of the response, asserting that the cited art does not provide a substrate adjacent to a layer defining the ejection nozzle, ejection chamber, and fluid output channel, it is noted that the multilayer substrate as shown by Fig. 6 of the Nishimura reference shows the layers forming sidewalls, fluid slot, and extending rib.  This substrate is adjacent to the layer 512. Newly amended claim 1 claim differs slightly from the language argued in claim 8.  However, interpreting the “formed in a layer” of claim 1 to require the same connection as “defining” of claim 8, the Nishimura reference also addresses these limitations.  
Claim Objections
Claims 8 and 14 are objected to because of the following informalities:  the claims include multiple colons and semicolons appearing to define an element described as consisting of a list of several subcomponents.  However, because of the semicolon placement it becomes unclear when the semicolon applies to the list of subcomponents or when the semicolon is applied to separate a new element.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2015/0306875 (“Nishimura”).
Claim 1
Nishimura discloses a fluid ejection die comprising: an ejection nozzle formed in a layer (nozzle 566 in layer 512); an ejection chamber formed in the layer and fluidly connected to the ejection nozzle (ejection chamber 544 defined by layer 512); a fluid input hole formed in a substrate adjacent to the layer and fluidly connected to the ejection chamber (substrate formed of layers 509, 508, and 506 with input hole opening 530); a fluid output hole formed in the substrate (substrate formed of layers 509, 508, and 506 with output hole opening 531); a fluid slot formed in the substrate and in a panel adjacent to the substrate and fluidically connected to the fluid input hole and the fluid output hole (fluid slot 538); a fluid output channel formed in the layer and fluidly connected to the ejection chamber and the fluid output hole output channel formed by partially etched portion, paragraph [0057]; and a fluid circulation rib formed in the substrate and extending into and positioned in the fluid slot between a position directly below the ejection nozzle and a position directly below the fluid output hole (extending rib 503). 

Claim 2
Nishimura discloses the fluid ejection die of claim 1, further comprising: a fluid ejector disposed in the ejection chamber to eject fluid via the ejection nozzle (Fig. 2, paragraph [0027]). 

Claim 4
Nishimura discloses the fluid ejection die of claim 1, wherein the fluid circulation rib partially extends into the fluid slot (Fig. 3). 

Claim 5
Nishimura discloses the fluid ejection die of claim 1, wherein the fluid circulation rib directs fluid output from the fluid output hole into the fluid slot, and directs the fluid from the fluid slot into the fluid input hole (Fig. 3). 

Claim 6
Nishimura discloses the fluid ejection die of claim 1, wherein the fluid circulation rib is positioned closer to the fluid output hole than the fluid input hole (Fig. 3).  

Claim 7
Nishimura discloses the fluid ejection die of claim 1, wherein the fluid circulation rib inhibits drawing of fluid through the fluid input hole that was output from the fluid output hole until the fluid has passed a termination point of the fluid circulation rib (Fig. 3, paragraph [0026]). 

Claim 8
Nishimura discloses a fluid ejection device comprising: a layer defining: an ejection nozzle (nozzle 120); an ejection chamber fluidly connected to the ejection nozzle (chamber 221); and a fluid output channel fluidically connected to the ejection chamber (layer 512 defines a 

Claim 10
Nishimura discloses the fluid ejection device of claim 8, further comprising: a fluid ejector disposed in the ejection chamber to eject fluid via the ejection nozzle (Figs. 2, 3, and 6, paragraph [0027]).  

Claim 11
Nishimura discloses the fluid ejection device of claim 8, wherein the fluid circulation rib directs fluid output from the fluid output hole into the fluid slot, and directs fluid from the fluid slot into the fluid input hole (Figs. 3 and 6).   

Claim 12
Nishimura discloses the fluid ejection device of claim 8, wherein the fluid circulation rib is positioned closer to the fluid output hole than the fluid input hole (Fig. 6).  

Claim 13
Nishimura discloses the fluid ejection device of claim 8, wherein the fluid circulation rib inhibits drawing of fluid through the fluid input hole that was output from the fluid output hole until the fluid has passed a termination point of the fluid circulation rib (Fig. 6, paragraph [0026]).  

Claim 14
Nishimura discloses a fluid ejection device comprising: a fluid ejection die (Figs. 3 and 6); a nozzle layer of the fluid ejection die defining: a plurality of ejection nozzles (nozzle 566 in layer 512); a plurality of ejection chambers corresponding to the nozzles (ejection chamber 544 defined by layer 512); and a plurality of fluid output channels fluidically connected to the ejection chambers (substrate formed of layers 509, 508, and 506 with output hole opening 531); a substrate of the fluid ejection die defining: a plurality of pairs of first and second sidewalls defining respective fluid slots therebetween (Figs. 3 and 6, substrate formed of layers 509, 508, 506); a plurality of fluid input holes that each fluidically connect a corresponding fluid slot to a corresponding ejection chamber (substrate formed of layers 509, 508, and 506 with input hole opening 530); a plurality of fluid output holes that each fluidically connect a corresponding fluid slot to a corresponding fluid output channel; and a plurality of fluid circulation ribs that each extend into and is positioned in a corresponding fluid slot between a position directly below a 

Claim 15
Nishimura discloses the fluid ejection device of claim 14, wherein each fluid input hole fluidically connects a corresponding fluid slot to a plurality of corresponding ejection chambers (Figs. 2, 3, and 6). 

Claim 17
Nishimura discloses the fluid ejection device of claim 14, further comprising: a plurality of fluid ejectors disposed in the ejection chambers to eject fluid via the ejection nozzles (Figs. 2, 3, and 6, paragraph [0027]).

Claim 18
Nishimura discloses the fluid ejection device of claim 14, wherein each fluid recirculation rib directs fluid output from the corresponding fluid output hole into the 

Claim 19
Nishimura discloses the fluid ejection device of claim 14, wherein each fluid circulation rib is positioned closer to the corresponding fluid output hole than the corresponding fluid input hole hole (Figs. 2 and 3).  

Claim 20
Nishimura discloses the fluid ejection device of claim 14, wherein each fluid recirculation rib inhibits drawing of fluid through the corresponding fluid input hole that was output from the corresponding fluid output hole until the fluid has passed a termination point of the fluid circulation rib (Figs. 2 and 3, paragraph [0026]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853